The court
were of opinion, first, that from the evidence given at. the trial, it did not appear that the captain was justifiable in adven, luring over the bar, without waiting a reasonable time for a pilot, by reason of any impending danger, or urgent necessity ; and there, fore, that the plaintiff was not intitled to a contribution to a general loss. Secondly, that it could not be fairly presumed, from the words of the policy, and the circumstances of the case, that dried prunes were not intended to be included in the general term, fruit; for what other kind of fruit, than dried fruit, could be meant to he brought from Bordeaux to Charleston 1
Motion for a new trial granted.
Present, Grime,'Wawes, Xs.EZgYABT, and Brevard, Justices.